Citation Nr: 0737014	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-28 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran filed a timely request for a waiver of 
recovery of an overpayment of Department of Veterans Affairs 
(VA) compensation benefits, calculated in the amount of 
$68,248.39.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from April 1981 to April 1983.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 Decision on Waiver of 
Indebtedness by the Committee on Waivers and Compromises 
(Committee) of the VA Regional Office (RO) in St. Paul, 
Minnesota.  A notice of disagreement (NOD) was received in 
May 2005.  A statement of the case (SOC) was sent to the 
veteran in July 2005.  

In a July 2005 letter, the veteran was notified to complete a 
VA Form 9 to perfect his appeal.  He was informed that the VA 
Form 9 contained information regarding the time limits for 
perfecting his appeal.  A VA Form 9 (substantive appeal) was 
received in September 2005.  The enclosed portion of the VA 
Form 9 told the veteran that he had one year to appeal the 
adverse determination (the April 2005 decision) or 60 days 
from the issuance of the SOC, whichever was later.  The 
veteran's VA Form 9 was received within the one year period.  

In September 2005, the veteran was informed that his 
substantive appeal was not timely.  However, as noted, it was 
received within the one year period, per the VA Form 9 
instructions.  Thus, there is a timely appeal as to the issue 
of whether the veteran filed a timely request for a waiver of 
recovery of an overpayment of VA compensation benefits, 
calculated in the amount of $68,248.39.  

In March 2006, the veteran testified before the undersigned 
at a Travel Board hearing.  This case was certified to the 
Board from the Columbia, South Carolina Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability 
compensation benefits for service-connected schizophrenia 
since April 1983.  

2.  In a June 1993 rating decision, the veteran's disability 
rating was increased to 100 percent for service-connected 
schizophrenia effective August 1990.  

3.  In an August 2001 rating decision, the RO determined that 
the veteran was not competent to handle the disbursement of 
funds.  

4.  In March 2004, the veteran was notified that effective 
December 27, 2001, action was being taken to terminate 
payment of the veteran's disability compensation benefits 
based on his status of "Fugitive Felon."

5.  On June 28, 2004, the veteran was informed that payment 
of his disability compensation benefits had been terminated 
December 27, 2001.  

6.  On July 9, 2004, the veteran was notified that an 
overpayment had been created and he was obligated to repay 
this debt to VA; he was informed that he had 180 days to 
request a waiver of the recovery of the debt at issue.

7.  On April 5, 2005, correspondence was received from the 
veteran in which he requested a waiver of the recovery of the 
debt at issue; this request was after the 180-day period 
expired.

8.  In an April 2005 decision, the Committee determined that 
the veteran did not timely request a waiver of the recovery 
of the debt in the total amount of $68,248.39; the veteran 
appealed that determination.  

9.  On May 25, 2005, the Debt Management Center provided 
verification of the date on which the initial notice of 
indebtedness and the right to request a waiver were 
dispatched by the Debt Management Center to the debtor which 
was July 9, 2004.  

10.  There was no delay in the veteran's receipt of the 
notification of indebtedness as a result of VA or postal 
authority error, or due to other circumstances beyond the 
debtor's control.


CONCLUSION OF LAW

The veteran did not timely request a waiver of recovery of an 
overpayment of VA pension benefits, calculated in the amount 
of $68,248.39.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 1.963(b), 3.1(q) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006). To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  However, the notice and duty-to-assist provisions 
of the VCAA do not apply in waiver of overpayment cases.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Further, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  When 
it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  The issue addressed below involves whether the 
veteran filed a request for a waiver of the recovery of a 
debt.  Thus, VCAA is not applicable.  See Sabonis v. Brown, 6 
Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  

As such, no further action is required pursuant to the VCAA.


Timely Request for Waiver

The veteran has been in receipt of VA disability compensation 
benefits for service-connected schizophrenia since April 
1983.  

In a June 1993 rating decision, the veteran's disability 
rating was increased to 100 percent for service-connected 
schizophrenia effective August 1990.  

In an August 2001 rating decision, the RO determined that the 
veteran was not competent to handle the disbursement of 
funds.  

In November 2001, correspondence was received from the 
veteran and his representative in which it was asserted that 
the veteran was in fact competent to handle his compensation 
payments.  

In September 2002, the veteran was afforded a VA examination.  
At that time, it was noted that the veteran was stable and 
had been for the past year.  It was noted that if the veteran 
failed to take his medications, he became confused and 
psychotic.  It was indicated that the veteran was living with 
his mother.  Mental status examination revealed that the 
veteran was alert, oriented, and cooperative.  He was neatly 
dressed and groomed.  He made good eye contact.  His speech 
was of regular rate and rhythm, but of soft volume.  There 
was no evidence of psychomotor agitation or retardation.  The 
veteran described his mood as being "pretty good."  His 
affect was flat.  His thought processes were logical and 
goal-directed without evidence of looseness of associations.  
The veteran denied hallucinations and delusions.  The veteran 
was able to register three objects and recalled all three 
correctly.  The veteran was able to spell "world" forwards, 
but misspelled it backwards.  He was able to perform a simple 
calculation correctly.  The veteran was able to relate 
significant past personal information and demonstrated the 
capacity for abstract reasoning as evidenced by his 
interpretation of a proverb and similarities.  His judgment 
to a hypothetical situation was good.  He denied suicidal and 
homicidal ideation.  The impression was schizophrenia, 
paranoid type, chronic.  His global assessment of functioning 
(GAF) was 40.  

The examiner indicated that the veteran was able to perform 
simple calculations and displayed no psychosis.  However, his 
social adaptability and interactions was severely to totally 
impaired due to his problems with psychosis and desire to 
isolate.  The examiner opined that he was totally impaired, 
industrially.  The examiner opined that he was able to handle 
his own funds with the assistance of his mother and brother.  

In an October 2002 rating decision, the finding of 
incompetency was continued.  It was noted that the veteran 
could not manage his own funds on his own, without 
assistance.  

In September 2003, the veteran was afforded another VA 
examination.  Mental status examination revealed that the 
veteran was alert, oriented, and attentive.  The veteran 
reported that his mood was fine, but he appeared mildly 
anxious.  His affect was mood congruent.  His speech was of 
regular rate and rhythm.  There was no evidence of 
psychomotor agitation or retardation.  The veteran's eye 
contact was good and he was cooperative and pleasant.  His 
thought processes were logical and coherent.  There were no 
auditory or visual hallucinations.  There was no evidence of 
delusions or of suicidal or homicidal ideation.  His memory 
was intact for immediate, recent, and remote events.  The 
veteran was able to spell "world" backwards.  He was able 
to interpret a proverb.  His intelligence was estimated to be 
in the average range and his insight was fair.  The 
impression was paranoid schizophrenia.  His GAF was 45.  

The examiner indicated that the veteran was psychiatrically 
stable at the present time with a history of symptoms 
consistent with paranoid schizophrenia.  His social 
adaptability was moderately to severely impaired and 
industrial impairment was severe.  It was noted that the 
veteran's wife and mother assisted him with money management.  
It was recommended to the veteran that he consistently take 
his medications.  

In an October 2003 rating decision, the finding of 
incompetency was continued.  It was noted that the veteran 
could not manage his own funds on his own, without 
assistance.  

Thereafter, it was discovered that a veteran had a warrant 
issued for his arrest in December 2000.  

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 
U.S.C. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
"Fugitive Felon."

In March 2004, the veteran was notified that effective 
December 27, 2001, action was being taken to terminate 
payment of the veteran's disability compensation benefits 
based on his status of "Fugitive Felon."

On June 28, 2004, the veteran was informed that payment of 
his disability compensation benefits had been terminated 
December 27, 2001.  

On July 9, 2004, the veteran was notified that an overpayment 
had been created when his VA compensation benefits were 
retroactively terminated and he was obligated to repay this 
debt to VA; he was informed that he had 180 days to request a 
waiver of the recovery of the debt at issue.

Statutory and regulatory provisions provide that an 
application for waiver of recovery of an overpayment of any 
benefit submitted on or after April 1, 1983 will be 
considered only if received within 180 days following the 
date of VA's notice of the indebtedness and of the right to 
request a waiver.  The 180-day period may be extended if the 
individual requesting the waiver demonstrates that, as a 
result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester substantiates that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson of 
the Committee shall direct that the 180-day period be 
computed from the date of the requester's actual receipt of 
the notice of indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(b)(2).

On April 5, 2005, correspondence was received from the 
veteran in which he requested a waiver of the recovery of the 
debt at issue.  This request was received after the 180-day 
period expired.  There is no evidence that there was no delay 
in the veteran's receipt of the notification of indebtedness 
as a result of VA or postal authority error, or due to other 
circumstances beyond the debtor's control.

In an April 2005 decision, the Committee determined that the 
veteran did not timely request a waiver of the recovery of 
the debt in the total amount of $68,248.39.  The veteran 
appealed that determination.  

A bulletin dated in May 1999 from the VA Office of Financial 
Policy addressed a change in the procedure for waiver 
requests referred by the VBA Debt Management Center to the 
Committee on Waivers and Compromises.  See OF Bulletin 
99.GC1.04 (May 14, 1999).

In that bulletin it was noted that in any waiver decision 
involving a debt under the Debt Management Center's 
jurisdiction where timeliness of a waiver request is at 
issue, the Debt Management Center will provide verification 
of the date on which the initial notice of indebtedness and 
the right to request a waiver were dispatched by the Debt 
Management Center to the debtor.  The Debt Management Center 
was to provide verification in the form of a signed, written 
certification from the Debt Management Center management 
identifying the date of dispatch of the notice.  The Debt 
Management Center was also to provide a printout of the 
screen from the Centralized Accounts Receivable Online System 
(CAROLS) that indicates the date of dispatch of the Debt 
Management Center's initial notice to the debtor.  A 
statement that explains the details on the screen was to 
accompany the screen printout.  In addition, the Debt 
Management Center was also to provide a copy of the type of 
form letter sent to the debtor.  Lastly, the Debt Management 
Center was also to provide a copy of any correspondence 
received from the debtor in response to the initial notice of 
the indebtedness and the right to request a waiver.  It was 
contemplated that the written declaration, the CAROLS screen 
printout (with a statement of explanation), the copy of the 
VA form letter sent to the debtor, and a copy of the debtor's 
response would all be made part of the permanent record by 
the Committee on Waivers and Compromises.

On May 25, 2005, the Debt Management Center provided 
verification of the date on which the initial notice of 
indebtedness and the right to request a waiver were 
dispatched by the Debt Management Center to the debtor which 
was July 9, 2004.  The aforementioned information, as 
required by the VA Office of Financial Policy, is contained 
in the claims file.  

In written correspondence and at his personal hearing, the 
veteran asserted that his totally disabling schizophrenia 
prevented him from comprehending that he had 180 days to 
submit a request for waiver of the recovery of the debt at 
issue.  He stated that he read the notification letter, but 
did not understand that he had a timeframe in which to 
request a waiver.  

With regard to the contention that the veteran's incompetent 
status prevented his comprehension of the VA notification 
letter regarding the 180 day period, the Board finds that the 
VA examination preceding this letter showed intact cognitive 
functioning and average intelligence.  Those medical reports 
do not show that the veteran was incapable of understanding 
or comprehending the letter.  Rather, they showed that the 
veteran's memory, reasoning, and comprehension skills were 
intact.  The veteran's incompetency rating was made on his 
history of psychotic episodes and his inability to 
independently manage money.  There is no evidence that there 
was any psychotic break at the time of the VA notification 
letter.  Comprehension of the VA notification letter does not 
involve any money management abilities.  

Further, the veteran was successfully able to pursue his 
appeal as to the denial made by the Committee.  He not only 
understood the time limits regarding his appeal, he furnished 
VA with a copy of the VA Form 9 in which he was told that he 
had one year to perfect his appeal.  Thus, this tends to show 
that he was also able to comprehend time limitations in 
reference to a request for a waiver of the recovery of the 
debt at issue.  

The Board recognizes that the veteran has a psychiatric 
disorder which totally impairs his ability to function in 
social and industrial situations.  He also is unable to 
manage his funds independently.  However, the evidence 
establishes that he is able to comprehend cognitive questions 
and testing on mental status examinations as well as in 
written correspondence with VA.  He exhibited adequate 
reasoning skills and was able to perform calculations.  The 
notice provided to the veteran informed him of the 180 day 
time limit to request waiver.  The veteran's mental status 
examinations and actions regarding his current appeal 
demonstrated that he had the ability to comprehend and follow 
instructions.  Thus, the Board finds that he had adequate 
knowledge and awareness of his responsibilities.  See 
generally Reyes v. Nicholson, No. 03-1929 (U.S. Vet. App. 
July 20, 2007).  Further, this case involved timely 
requesting a waiver, not timely perfecting an appeal.  See 
generally Barrett v. Principi (Barrett III), 466 F.3d 1035 
(Fed. Cir. 2006).

As such, the Board further finds that the veteran's 
schizophrenia did not render him unable to understand that he 
had 180 days to request a waiver of the recovery of the debt 
at issue.  Based on this fact and because there is no 
evidence in the claims file establishing that there was a 
delay in the veteran's receipt of the notification of 
indebtedness as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
veteran's control, the Board concludes that the veteran did 
not timely request a waiver of recovery of an overpayment of 
VA compensation benefits, calculated in the amount of 
$68,248.39.  

Accordingly, this claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). (holding that, when the law in a case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).



ORDER

The request for a waiver of recovery of an overpayment of VA 
compensation benefits, calculated in the amount of $68,248.39 
was not timely filed and the appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


